Citation Nr: 1037252	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-23 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to rating higher than 20 percent for Type II Diabetes 
Mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 
1965 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2006 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2009, as support for his claim, the Veteran testified at 
videoconference hearing before the undersigned Veterans Law Judge 
of the Board.

Subsequently, in January 2010, the Board remanded this remaining 
claim to RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration - more 
specifically, to have the Veteran reexamined to reassess the 
severity of his Type II Diabetes Mellitus.


FINDINGS OF FACT

The Veteran's Type II Diabetes Mellitus requires daily insulin 
and a restricted diet, but not regulation of his activities.  He 
also has not been hospitalized or required weekly treatment for 
episodes of ketoacidosis or hypoglycemic reaction.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent for 
the Type II Diabetes Mellitus.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic Code 7913 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the 


case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).
The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 2005, 
December 2005, March 2007, June 2007, and April 2009.  The 
letters informed him of the type of information and evidence 
needed to substantiate his claim and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  The 
letters, especially in combination, also complied with Dingess by 
as well apprising him of the disability rating and downstream 
effective date elements of his claim.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical and 
other records that he identified.  He was also examined for VA 
compensation purposes in April 2006 and April 2010.  That most 
recent examination was as a result of the Board remanding the 
claim in January 2010 to reassess the severity of the diabetes - 
specifically in terms of the applicable rating criteria.  This 
examination report and medical and other evidence on file 
contains the information needed to determine the severity of this 
condition, the determinative issue.  38 C.F.R. §§ 3.327, 4.2.  
See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  And in 
providing this additional examination to obtain this necessary 
additional information, the AMC substantially complied with the 
Board's January 2010 remand directives.  See Chest v. Peake, 283 
Fed. App. 814 (Fed. Cir. 2008); Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA.

II.  Whether the Veteran is Entitled to a Higher Rating for his 
Diabetes

In August 2005, the RO granted service connection for Type II 
Diabetes Mellitus.  The Veteran's current appeal is for a rating 
higher than 20 percent for this condition based on its adverse 
impact on his daily activities.  For the reasons and bases 
discussed below, however, the Board finds that the 20 percent 
rating is still the most appropriate for this condition, so it 
must remain.  38 C.F.R. § 4.7.

Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board must consider whether to "stage" the rating.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings demonstrating 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of a 
staged rating would be necessary.  The relevant temporal focus in 
making this determination is from one year before the claim for a 
higher rating was filed until VA makes a final decision on the 
claim.  Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Diabetes mellitus is rated under Diagnostic Code (DC) 7913.  
Under this code, a 10 percent rating is assigned if the diabetes 
is manageable by restrict diet alone.  A 20 percent rating is 
assigned if the diabetes requires insulin and a restricted diet, 
or where oral hypoglycemic agents and a restricted diet are 
required.  A 40 percent rating is assigned if the diabetes 
requires insulin, a restricted diet, and regulation of 
activities.  A 60 percent rating is assigned if the diabetes 
requires insulin, a restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice monthly visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned if the diabetes requires insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
progressive weight loss and strength or complications that would 
be compensable if separately evaluated.  See 38 C.F.R. § 4.119, 
DC 7913.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's diabetes mellitus does not warrant a 
rating higher than 20 percent.  The evidence supporting this 
conclusion includes the reports of two VA examinations he has had 
in recent years, the first in April 2006 and another more 
recently in April 2010.

The April 2006 VA examination found that the Veteran took both an 
oral hypoglycemic medication and insulin and was on a 2000-
calorie diet with instructions to avoid concentrated sweets.  He 
did not have instructions, however, to restrict specific 
activities on account of his diabetes.  His weight was stable.  
He also had not been hospitalized for ketoacidosis or 
hypoglycemic reactions.

The April 2010 VA examination found that the Veteran continued to 
take an oral hypoglycemic medication and insulin, that he had 
been instructed to follow a restricted diet, but that he had not 
been instructed to restrict his activities.  His primary care 
physician had instructed him to get more exercise, rather than 
less or restrict his activities.  Indeed, partly because the 
Veteran had alleged during his May 2009 hearing that he had been 
told instead by his doctor to "do less" did the Board in turn 
remand the claim in January 2010 for this additional April 2010 
VA examination.  And as the Board explained when remanding the 
claim, there needs to be medical evidence confirming that 
occupational and recreational activities have been restricted to 
meet the requirements of DC 7913 for a rating higher than 20 
percent.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 
(2007) (citing Fed. Reg. 20,440 (May 7, 1996)).  And, 
unfortunately, this was not established even following or as a 
result of the Board's remand of this claim.

The Veteran also had not had any hypoglycemic reactions or 
ketoacidosis.  The only complication of his diabetes mellitus 
found on exam was early cataracts, which are not currently 
affecting his vision.

So the Veteran's condition does not warrant the higher 40 percent 
rating because, although he requires insulin and a restricted 
diet, he does not also have the medical confirmation that he 
requires regulation of activities, which is another essential 
element for this higher 40 percent disability rating under DC 
7913.

There is no objective medical indication the Veteran has been 
instructed by a medical professional to limit, i.e., regulate, 
his activities because of his diabetes mellitus.  His VA 
treatment records show he has been advised to increase exercise 
and follow a diabetic diet.  None of these records include an 
instruction to decrease activity or limit strenuous activity.

As all three elements under DC 7913 must be met, the Veteran's 
claim for increase must be denied.  See Melson v. Derwinski, 1 
Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 
(1994) (only one disjunctive "or" requirement must be met in 
order for an increased rating to be assigned).

Since there is no medical evidence that the Veteran is required 
to restrict his activities due to his diabetes mellitus, the 
preponderance of the evidence is against a disability rating 
higher than 20 percent for this condition.  Moreover, as the 
preponderance of the evidence is against his claim, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  Accordingly, the appeal is denied.

III.  Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  



The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

Here, because the Board finds that the schedular rating of 20 
percent for the Veteran's diabetes mellitus contemplates the 
Veteran's symptoms, referral to the Under Secretary for Benefits 
or the Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation is not required.  
In other words, there is no evidence the Veteran's diabetes 
mellitus has caused marked interference with his employment - 
meaning above and beyond that contemplated by his schedular 
rating, or required frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See Thun. 

According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  Indeed, in Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993), the Court reiterated that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to refer 
this case for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 20 percent for diabetes 
mellitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


